Name: Council Regulation (EC) No 1187/96 of 26 June 1996 extending the 1995/96 milk year
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural activity;  processed agricultural produce
 Date Published: nan

 29. 6. 96 I EN 1 Official Journal of the European Communities No L 156/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1187/96 of 26 June 1996 extending the 1995/96 milk year THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), and in particular Article 2 therof, Having regard to the proposal from the Commission, Whereas the target price for milk and the intervention prices for butter and skimmed-milk powder were fixed by Regulation (EC) No 1539/95 (2) for the period 1 July 1995 to 30 June 1996; whereas the 1995/96 milk year should therefore be extended until 30 June 1996, HAS ADOPTED THIS REGULATION: Article 1 The 1995/96 milk year shall end on 30 June 1996 and the 1996/97 milk year shall begin on 1 July 1996. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 26 June 1996. For the Council The President M. PINTO (') OJ No L 148, 28 . 6. 1968 , p . 13 . Regulation as last amended by Regulation (EC) No 2931 /95 (OJ No L 307, 20. 12. 1995, p. 10). (2) O ! No L 148 , 30. 6. 1995, p . 19 .